Pope, Judge.
Appellant father brought this action in the Superior Court of Paulding County against appellee mother seeking legal custody of their minor son under the Uniform Child Custody Jurisdiction Act, Code Ann. Ch. 74-5. At approximately the same time, appellee brought a similar action in the Juvenile and Domestic Relations Division of the General District Court of the City of Richmond, Virginia. On June 16, 1980 the Georgia trial court assumed jurisdiction of the case pending a later scheduled hearing. After hearing evidence and argument of counsel on August 4 and after reviewing the pleadings and pertinent portions of the record, and after discussions with the Virginia court, the trial court in an order entered August 26 concluded that it was an inconvenient forum and declined to take jurisdiction of the case. See in this regard Morris v. Mosley, 246 Ga. 749 (272 SE2d 705) (1980); Fortson v. Fortson, 152 Ga. App. 326 (3) (262 SE2d 599) (1979). The trial court also noted that the Virginia court had taken jurisdiction of the matter. On September 9 appellant filed a “Motion for Rehearing” of the August 26 order. On November 5 the trial court issued an order again declining to take jurisdiction of the case and vacating the June 16 order in which it had accepted temporary jurisdiction. Appellant filed his notice of appeal on November 11. Appellant’s three enumerations of error challenge the trial court’s refusal to take jurisdiction of the case.
“A party must file a notice of appeal within 30 days after entry of the appealable decision or judgment complained of, unless a motion for new trial, or a motion in arrest of judgment, or a motion for judgment notwithstanding the verdict has been filed. Code Ann. § 6-803. This appellant failed to do but, instead, filed a ‘Motion for Reconsideration’ which is not one of the three statutory motions which extend the time of filing of the notice of appeal. Groenendijk v. Groenendijk, 226 Ga. 800 (177 SE2d 686) (1970) and cit.” Ellis v. Continental Ins. Co., 141 Ga. App. 809 (234 SE2d 377) (1977). Inasmuch as the notice of appeal was not timely filed, the appeal *53must be dismissed. Accord, Johnson v. Barnes, 237 Ga. 502 (1) (229 SE2d 70) (1976); Fowler v. Lewis, 150 Ga. App. 174 (257 SE2d 21) (1979).
Decided June 24, 1981.
T. J. Moore, for appellant.
John T. Perren, for appellee.

Appeal dismissed.


Quillian, C. J., and McMurray, P. J., concur.